Exhibit 10.1 LOAN AGREEMENT This Loan Agreement (“Agreement”) is entered into as of this 22nd day of December, 2015, by and between AMERICAN FARMLAND COMPANY L.P., a Delaware limited partnership, (“Borrower”), whose address is 10 East 53rd Street, New York, New York 10022 and RUTLEDGE INVESTMENT COMPANY, a Tennessee corporation, (“Lender”), whose address, for purposes of this Agreement, is 5160 Sanderlin Avenue, Suite One, Memphis, Tennessee 38117. In connection with the funding and administration of the Loan, the parties hereto agree as follows: ARTICLE 1.DEFINITIONS The following terms as used in this Agreement or in the other Loan Documents shall have the following meanings: 1.1.Appraisals.Uniform agricultural appraisal reports on each of the Properties acceptable to Lender in its sole discretion. 1.2.Appraised Value.The combined total value of the Properties as established by the Appraisals. 1.3.Assignments of Leases.The Assignments of Contracts, Rents, Agreements and Leases of even date herewith, executed by Owners in favor of Lender on the Properties. 1.4.Business Day.Any day that is not a Saturday, Sunday or banking holiday in the State. 1.5.Costs.All fees, charges, costs and expenses of any nature whatsoever incurred at any time and from time to time (whether before or after a Default) by Lender in making, funding, administering or modifying the Loan, in negotiating or entering into any “workout” of the Loan, or in exercising or enforcing any rights, powers and remedies provided in the Loan Documents, including reasonable attorneys’ fees, court costs, receiver’s fees, management fees and costs incurred in the repair, maintenance and operation of, or taking possession of, or selling, the Properties. 1.6.Debt to Asset Ratio. Total borrowings divided by total assets, all determined in accordance with GAAP as derived from the latest audited financial statements of the Borrower. Before finalizing the Ratio, the total assets shall be adjusted by substituting the net book value of the investment in real estate determined in accordance with GAAP with the aggregate appraised value of all the real estate owned by the Borrower. For the avoidance of doubt, total borrowings exclude on the date of calculation any unused or undrawn portion of any credit facilities. 1.7. Default Rate.A rate equal to the highest rate of interest allowed by Law. 1.8.Environmental Due Diligence.Environmental due diligence for the Properties acceptable to Lender, which may include, at Lender’s discretion, phaseI environmental site assessments. 1.9.Event of Default.The occurrence of any of the events described in Section 7 of this Agreement. 1.10.GAAP. Generally accepted accounting principles. 1.11.Governmental Authority.Any governmental or quasi-governmental entity, including any court, department, commission, board, bureau, agency, administration, service, district or other instrumentality of any governmental entity. 1.12.Indemnity Agreements.The Environmental Indemnity Agreements of even date herewith, signed by Borrower and the Owners in favor of Lender. 1.13.Laws.All federal, state and local laws, statutes, rules, ordinances, regulations, codes, licenses, authorizations, decisions, injunctions, interpretations, orders or decrees of any court or other Governmental Authority having jurisdiction over the Properties, as may be in effect from time to time. 1.14.Leases.All leases and other similar agreements, whether now existing or hereafter entered into, for the Properties, including all lease guaranties related thereto, as the same may be amended or modified from time to time. 1.15.Loan.The revolving credit loan in the amount of $15,000,000.00, as evidenced by the Note, provided the amounts advanced from time to time shall not exceed fifty percent (50%) of the Appraised Value of the Properties, as determined by Lender based upon the Appraisals.The terms of the Loan are provided for herein and in the Note and the other Loan Documents. 1.16.Loan Documents.The Note, the Mortgages, the Assignments of Leases, the Indemnity Agreements, this Agreement and any other documents or instruments evidencing or securing the Loan. 1.17.Loan Proceeds.Funds disbursed or to be disbursed under the Note pursuant to this Agreement. 1.18.Mortgages.The Revolving Credit Deeds of Trust, Assignments of Rents, Security Agreements and Fixture Filings of even date herewith from Owners to Lender encumbering the Properties and securing repayment of the Obligations. 1.19.Note.The Revolving Credit Promissory Note of even date herewith, from Borrower to Lender in the principal amount of $15,000,000.00. 1.20.Obligations.All present and future debts, obligations and liabilities of Borrower and Owners to Lender arising pursuant to, or on account of, the provisions of this Agreement, the Note or any of the other Loan Documents, including the obligations: (a) to pay all principal, interest, late charges, and other amounts due at any time under the Note; (b) to pay all expenses, indemnification payments, fees and other amounts due at any time under the Loan Documents, together with interest as provided in the Loan Documents; and (c) to perform, observe and comply with all of the terms, covenants and conditions, expressed or implied, which Borrower and Owners are required to perform, observe or comply with pursuant to the terms of the Loan Documents. 1.21.Owners.Shortridge Farms (CA) LLC, a Delaware limited liability company, Warren (CA) LLC, a Delaware limited liability company and Hoover (CA) LLC, a Delaware limited liability company. 1.22.Person.An individual, a corporation, a partnership, a joint venture, a limited liability company, a trust, an unincorporated association, any Governmental Authority or any other entity. 1.23.Properties.The agricultural farmland owned by the Owners, as more particularly described in the Mortgages and including without limitation, all of the estate, right, title and interest of the Owners into the farmland described in the Mortgages, together with all buildings, structures, and improvements of every nature whatsoever now or hereafter situated thereon. 1.24.State.The State of Tennessee. 1.25.Title Insurance Agent.Fidelity National Title Group Contact Information:6060 Poplar Avenue, Suite LL37
